722 So. 2d 984 (1998)
Charles BRAMLET and Mrs. Charles Bramlet
v.
The LOUISIANA PATIENT'S COMPENSATION FUND.
No. 98-C-1728
Supreme Court of Louisiana.
November 6, 1998.
Rehearing Denied December 18, 1998.
*985 PER CURIAM.[*]
The application is granted. The court of appeal erred in interpreting the decision of this court in Graham v. Willis-Knighton Medical Center, 97-0188 (La.9/9/97); 699 So. 2d 365, to prohibit a summary judgment when the health care provider has paid $100,000 in settlement of the claim and when there is no factual dispute that the settling health care provider was one hundred percent at fault or that the fault of the health care provider "caused damages far in excess of $500,000," as observed by the court of appeal.
Accordingly, the judgment of the court of appeal is set aside, and the judgment of the trial court is reinstated.
NOTES
[*]  Victory, J., not on panel. Rule IV, Part 2, § 3.